HOFFMAN, Presiding Judge,
dissenting.
I dissent. The decision rendered by the majority does little to promote the orderly and expeditious administration of justice. As noted in my dissent to Wente v. State (1982) Ind.App., 440 N.E.2d 512, the majority’s dismissal will undoubtedly compel the appellant to seek appellate review through filing a petition for post-conviction relief. Ind. Rules of Procedure, Post-Conviction Rule 2, § 1. At that point this Court will have to reach the merits of appellant’s contentions notwithstanding any procedural defects in the case currently before us. Requiring this additional effort in order to ultimately reach the same end result can only serve to increase the costs to the taxpayer and retard the appellate process. It would better serve the ends of justice and the function of this Court were we to dispose of this case on its merits now. This is particularly true since neither the State nor the trial court raised the jurisdictional time limits seized upon by the majority.
Furthermore, this Court would not find itself in the position of advocating non-adherence to our Rules of Appellate Procedure were we to decide the case at bar on its merits. In blatant instances of non-compliance the remedy of waiver would then be proper. However, where variance from the procedural rules is slight and such variance is not put in issue by the opposing party, I would advocate deciding the case on its merits. That this Court reach final dispositions in the cases brought before it would appear far preferable to engaging in a time-consuming, expensive, and ultimately fruitless search for procedural non-conform-ities by which we may dismiss those cases.
As Justice Hunter so aptly pointed out in Amer. States Ins. Co. v. State ex rel. Jennings et a1. (1972), 258 Ind. 637, at 641, 283 N.E.2d 529, at 531-532:
“While rules of procedure are necessary to provide stability in the conduct of litigation and in appeals therefrom, we should not permit ourselves to be so bound up in the letter of those rules that we lose sight of their spirit. Our function is to serve the truth and to decide legal issues, not clear our dockets by utilization of unnecessary narrow technical interpretations.”